DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-34 are pending.
Claims 9-30 are withdrawn.
Claims 1-8 and 31-34 are addressed on the merits herein.  

Election/Restrictions
Applicant’s election without traverse of Species K in the reply filed on 11/17/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “wherein at least one of the ribs is formed with a bore” in lines 6-7.  In the elected embodiment, the ribs are identified as 865.  The bore is identified as 866.  It appears as though the bores are in between the ribs 865, and not through the ribs (in other words, in seats situated between ribs).  Thus, it is unclear how the ribs are formed with a bore.  It appears as though this language requires a bore between ribs and will be interpreted as such. 
Claims 2-8 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herb (US 2009/0145078) in view of Hart (US 5,829,214).
Re claim 1, Herb discloses a mounting device (11) for covering a roof penetration (9) in a roof (11 is capable of use in a roof), the mounting device (11) comprising: 
a base (11) including a hub (19/24), an outer perimeter structure (27, 32), an open top (top of 11 at 12), an open bottom (bottom of 11), and ribs (17) extending from the hub (19/24) outward to the outer perimeter structure (27, 32); and 
an internal reservoir (21) in communication with the open top (top of 11) and the open bottom (bottom of 11),
but fails to disclose wherein at least one of the ribs is formed with a bore for receiving a fastener for fastening the mounting device at the roof penetration.
However, Hart discloses wherein at least one of the ribs (Herb: 17) is formed with a bore (Hart: 23) for receiving a fastener (Col 3 lines 40-45) for fastening the mounting device (21) at the roof penetration (at 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Herb wherein at least one of the ribs is formed with a bore for receiving a fastener for fastening the mounting device at the roof penetration as disclosed by Hart in order to better secure the device over the penetration, as use of bores for screws would provide a more rigid, secure connection thereto.  
Re claim 8, Herb as modified discloses the mounting device of claim 1, further comprising gaps (in between 17) between the ribs (17), wherein the gaps (between 17) define notches (15, 25) in the hub (19/24) and in the outer perimeter structure (23) which continue the internal reservoir (21) under the hub (19/24) and under the outer perimeter structure (32, 27).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herb (US 2009/0145078) in view of Hart (US 5,829,214) and Beneze (US 4,620,402).
Re claim 2, Herb as modified discloses the mounting device of claim 1, but fails to disclose wherein the bore is formed into a seat in the one of the ribs.
However, Beneze discloses wherein the bore (40) is formed into a seat (at 30) in the one of the ribs (Herb: 17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Herb wherein the bore is formed into a seat in the one of the ribs as disclosed by Beneze in order to simplify alignment of the fastener within the bore.    
Re claim 3, Herb as modified discloses the mounting device of claim 2, Beneze discloses wherein the seat (at 30) is below (Fig. 2) the top (top of 10) of the base (18).
Re claim 4, Herb as modified discloses the mounting device of claim 2, wherein the hub (Herb: 19/24, Beneze: 52) has an underside (Herb: Fig. 2, Beneze: underside of 52), and the underside (Fig. 2, Beneze: underside of 52) is above the seat (Beneze: at 30) in the one of the ribs (17).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herb (US 2009/0145078) in view of Hart (US 5,829,214) and Tripp (US 4,744,187).
Re claim 5, Herb as modified discloses the mounting device of claim 1, but fails to disclose further comprising a cap which, when moved onto the base, cooperates with the base to form an environmental seal over the roof penetration.
However, Tripp discloses further comprising a cap (48) which, when moved onto the base (1), cooperates with the base (1)to form an environmental seal (Fig. 1) over the roof penetration (within 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Herb further comprising a cap which, when moved onto the base, cooperates with the base to form an environmental seal over the roof penetration as disclosed by Tripp in order to provide a weather-proof seal (Col 8 lines 58).
Re claim 6, Herb as modified discloses the mounting device of claim 5, further comprising a bore (12) in the hub (19/24) which, when the cap (Tripp: 48) is moved onto the base (11), is registered with a hole through the cap (as this is optional/conditional language).
The language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 7, Herb as modified discloses the mounting device of claim 5, wherein the base (11) and the cap (Tripp: 48) each have an elongated shape (Fig. 1, Tripp: Fig. 2).

Claim(s) 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herb (US 2009/0145078) in view of Beneze (US 4,620,402).
Re claim 31, Herb discloses a mounting device (11) for covering a roof penetration (9) in a roof (11 is capable of use in a roof), the mounting device (11) comprising: 
a base (11) including a hub (19/24), an outer perimeter structure (27, 32), and an internal reservoir (21) extending therebetween (Fig. 2);
a bore (12) formed through the hub (19/24) to receive a first fastener (12 is capable of receiving a fist fastener) for mounting an object (5) above the mounting device (11),
but fails to disclose seats disposed between the hub and the outer perimeter, and bores formed through the seats to receive downwardly-directed second fasteners for fastening the mounting device at the roof penetration; wherein the hub is above the seats.
However, Beneze disclose seats (at 30) disposed between the hub (52) and the outer perimeter (outer edge of 32) and bores (40) formed through the seats (at 30) to receive downwardly-directed second fasteners (60) for fastening the mounting device (10) at the roof penetration (Fig. 4); wherein the hub (52) is above the seats (at 30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Herb with seats disposed between the hub and the outer perimeter, and bores formed through the seats to receive downwardly-directed second fasteners for fastening the mounting device at the roof penetration; wherein the hub is above the seats as disclosed by Beneze in order to better secure the device over the penetration, as use of bores for screws would provide a more rigid, secure connection thereto, and in order to simplify alignment of the fastener within the bore.    
Re claim 32, Herb as modified discloses the mounting device of claim 31, Beneze discloses wherein an underside (bottom of 52) of the hub (52) is above (Fig. 2) the seats (at 30).
Re claim 33, Herb as modified discloses the mounting device of claim 32, Beneze discloses wherein the underside (bottom of 52) of the hub (52) and the seats (at 30) are both within the internal reservoir (as modified , the bottom of 52 and the seats would be within 21 of Herb).
Re claim 34, Herb as modified discloses the mounting device of claim 32, wherein the bore (12) extends through the underside (bottom of 19/24) of the hub (19/24) to receive the first fastener in an upwardly-directed orientation (12 is capable of receiving a first fastener in an upwardly-directed orientation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635